Case 2:20-cv-01390-PA-AGR Document 30 Filed 06/08/20 Page 1 of 10 Page ID #:206




   1     CENTER FOR DISABILITY ACCESS
         Ray Ballister Jr., Esq., SBN 111282
   2     Phyl Grace, Esq., SBN 171771
         Russell Handy, Esq., SBN 195058
   3     Dennis Price, Esq., SBN 279082
         Mail: 8033 Linda Vista Road, Suite 200
   4     San Diego, CA 92111
         (858) 375-7385; (888) 422-5191 fax
   5     phylg@potterhandy.com
   6     Attorneys for Plaintiff
   7
   8
                               UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11     Orlando Garcia,                           Case No. 2:20-cv-01390-PA-AGR

  12             Plaintiff,
                                                   First Amended Complaint For
  13       v.                                      Injunctive Relief For Violations
                                                   Of: American’s With Disabilities
  14     Y. Kim, LLC, a California Limited         Act
         Liability Company; and Does 1-10,
  15
                 Defendants.
  16
  17
             Plaintiff Orlando Garcia complains of Y. Kim, LLC, a California Limited
  18
       Liability Company; and Does 1-10 (“Defendants”), and alleges as follows:
  19
  20
  21     PARTIES:
  22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
  23   level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual
  24   dexterity issues. He uses a wheelchair for mobility.
  25     2. Defendant Y. Kim, LLC owned the real property located at or about
  26   5166 E. Imperial Highway, Lynwood, California, in December 2019.
  27     3. Defendant Y. Kim, LLC owns the real property located at or about 5166
  28   E. Imperial Highway, Lynwood, California, currently.


                                              1

       First Amended Complaint                                2:20-cv-01390-PA-AGR
Case 2:20-cv-01390-PA-AGR Document 30 Filed 06/08/20 Page 2 of 10 Page ID #:207




   1     4. Defendant Y. Kim, LLC owned Cork N Bottle located at or about 5166
   2   E. Imperial Highway, Lynwood, California, in December 2019.
   3     5. Defendant Y. Kim, LLC owns Cork N Bottle (“Store”) located at or about
   4   5166 E. Imperial Highway, Lynwood, California, currently.
   5     6. Plaintiff does not know the true names of Defendants, their business
   6   capacities, their ownership connection to the property and business, or their
   7   relative responsibilities in causing the access violations herein complained of,
   8   and alleges a joint venture and common enterprise by all such Defendants.
   9   Plaintiff is informed and believes that each of the Defendants herein,
  10   including Does 1 through 10, inclusive, is responsible in some capacity for the
  11   events herein alleged, or is a necessary party for obtaining appropriate relief.
  12   Plaintiff will seek leave to amend when the true names, capacities,
  13   connections, and responsibilities of the Defendants and Does 1 through 10,
  14   inclusive, are ascertained.
  15
  16     JURISDICTION & VENUE:
  17     7. The Court has subject matter jurisdiction over the action pursuant to 28
  18   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
  19   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
  20     8. Pursuant to supplemental jurisdiction, an attendant and related cause
  21   of action, arising from the same nucleus of operative facts and arising out of
  22   the same transactions, is also brought under California’s Unruh Civil Rights
  23   Act, which act expressly incorporates the Americans with Disabilities Act.
  24     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
  25   founded on the fact that the real property which is the subject of this action is
  26   located in this district and that Plaintiff's cause of action arose in this district.
  27
  28


                                                 2

       First Amended Complaint                                   2:20-cv-01390-PA-AGR
Case 2:20-cv-01390-PA-AGR Document 30 Filed 06/08/20 Page 3 of 10 Page ID #:208




   1     FACTUAL ALLEGATIONS:
   2     10. Plaintiff went to the Store on December 27, 2019 with the intention to
   3   avail himself of its goods, motivated in part to determine if the defendants
   4   comply with the disability access laws.
   5     11. The Store is facility open to the public, a place of public accommodation,
   6   and a business establishment.
   7     12. Unfortunately, on the date of the plaintiff’s visit, the plaintiff could not
   8   get his wheelchair Through most of the merchandise aisles because of boxes
   9   and merchandise displays that narrowed the clear passage width in numerous
  10   locations to anywhere between 21 and 27 inches in width. Some
  11   representative photos from the investigation that confirmed this ongoing
  12   practice:
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                              3

       First Amended Complaint                                2:20-cv-01390-PA-AGR
Case 2:20-cv-01390-PA-AGR Document 30 Filed 06/08/20 Page 4 of 10 Page ID #:209




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                         4

       First Amended Complaint                        2:20-cv-01390-PA-AGR
Case 2:20-cv-01390-PA-AGR Document 30 Filed 06/08/20 Page 5 of 10 Page ID #:210




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24     13. Additionally, the sales counter was 42 inches above the ground, which
  25   created difficult and frustration for the plaintiff who sits in his wheelchair and
  26   has to reach his arms up higher and loses some visibility of his transaction due
  27   to the higher counter. The plaintiff greatly benefits from the wheelchair
  28   accessible height counters as 36 inches.


                                               5

       First Amended Complaint                                2:20-cv-01390-PA-AGR
Case 2:20-cv-01390-PA-AGR Document 30 Filed 06/08/20 Page 6 of 10 Page ID #:211




   1     14. Here, there was a lowered section of counter that seems to have been
   2   useable at one time but has been converted by the store to be used as a display
   3   counter.
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27     15. Thus, the only place where sales take place are across the higher, 42 inch
  28   sales counter:


                                              6

       First Amended Complaint                              2:20-cv-01390-PA-AGR
Case 2:20-cv-01390-PA-AGR Document 30 Filed 06/08/20 Page 7 of 10 Page ID #:212




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22     16. The defendants have a practice and policy of failing to provide
  23   accessible paths of travel and sales counter surface to wheelchair users in the
  24   store.
  25     17. The defendants have failed to maintain in working and useable
  26   conditions those features required to provide ready access to persons with
  27   disabilities.
  28     18. The barriers identified above are easily removed without much


                                             7

       First Amended Complaint                              2:20-cv-01390-PA-AGR
Case 2:20-cv-01390-PA-AGR Document 30 Filed 06/08/20 Page 8 of 10 Page ID #:213




   1   difficulty or expense. They are the types of barriers identified by the
   2   Department of Justice as presumably readily achievable to remove and, in fact,
   3   these barriers are readily achievable to remove. Moreover, there are numerous
   4   alternative accommodations that could be made to provide a greater level of
   5   access if complete removal were not achievable.
   6     19. Plaintiff lives 20 minutes from the Store and is in this geographic area
   7   on a regular and ongoing basis. He will return to the Store to avail himself of
   8   its goods and to determine compliance with the disability access laws once it
   9   is represented to him that the Store and its facilities are accessible. Plaintiff is
  10   currently deterred from doing so because of his knowledge of the existing
  11   barriers and his uncertainty about the existence of yet other barriers on the
  12   site. If the barriers are not removed, the plaintiff will face unlawful and
  13   discriminatory barriers again.
  14     20. Given the obvious and blatant nature of the barriers and violations
  15   alleged herein, the plaintiff alleges, on information and belief, that there are
  16   other violations and barriers on the site that relate to his disability. Plaintiff will
  17   amend the complaint, to provide proper notice regarding the scope of this
  18   lawsuit, once he conducts a site inspection. However, please be on notice that
  19   the plaintiff seeks to have all barriers related to his disability remedied. See
  20   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
  21   encounters one barrier at a site, he can sue to have all barriers that relate to his
  22   disability removed regardless of whether he personally encountered them).
  23
  24
  25   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  26   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  27   Defendants.) (42 U.S.C. section 12101, et seq.)
  28     21. Plaintiff re-pleads and incorporates by reference, as if fully set forth


                                                 8

       First Amended Complaint                                   2:20-cv-01390-PA-AGR
Case 2:20-cv-01390-PA-AGR Document 30 Filed 06/08/20 Page 9 of 10 Page ID #:214




   1   again herein, the allegations contained in all prior paragraphs of this
   2   complaint.
   3     22. Under the ADA, it is an act of discrimination to fail to ensure that the
   4   privileges, advantages, accommodations, facilities, goods and services of any
   5   place of public accommodation is offered on a full and equal basis by anyone
   6   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   7   § 12182(a). Discrimination is defined, inter alia, as follows:
   8            a. A failure to make reasonable modifications in policies, practices,
   9                or procedures, when such modifications are necessary to afford
  10                goods,    services,    facilities,   privileges,    advantages,   or
  11                accommodations to individuals with disabilities, unless the
  12                accommodation would work a fundamental alteration of those
  13                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
  14            b. A failure to remove architectural barriers where such removal is
  15                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
  16                defined by reference to the ADA Standards.
  17            c. A failure to make alterations in such a manner that, to the
  18                maximum extent feasible, the altered portions of the facility are
  19                readily accessible to and usable by individuals with disabilities,
  20                including individuals who use wheelchairs or to ensure that, to the
  21                maximum extent feasible, the path of travel to the altered area and
  22                the bathrooms, telephones, and drinking fountains serving the
  23                altered area, are readily accessible to and usable by individuals
  24                with disabilities. 42 U.S.C. § 12183(a)(2).
  25     23. When a business provides paths of travel, it must provide accessible
  26   paths of travel.
  27     24. Here, accessible paths of travel have not been provided.
  28     25. When a business provides sales counters, it must provide accessible


                                               9

       First Amended Complaint                                 2:20-cv-01390-PA-AGR
Case 2:20-cv-01390-PA-AGR Document 30 Filed 06/08/20 Page 10 of 10 Page ID #:215




   1    sales counters.
   2      26. Here, accessible sales counters have not been provided.
   3      27. The Safe Harbor provisions of the 2010 Standards are not applicable
   4    here because the conditions challenged in this lawsuit do not comply with the
   5    1991 Standards.
   6      28. A public accommodation must maintain in operable working condition
   7    those features of its facilities and equipment that are required to be readily
   8    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
   9      29. Here, the failure to ensure that the accessible facilities were available
  10    and ready to be used by the plaintiff is a violation of the law.
  11
  12          PRAYER:
  13          Wherefore, Plaintiff prays that this Court provide relief as follows:
  14        1. For injunctive relief, compelling Defendants to comply with the
  15    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
  16    plaintiff is not invoking section 55 of the California Civil Code and is not
  17    seeking injunctive relief under the Disabled Persons Act at all.
  18        2. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
  19    to 42 U.S.C. § 12205.
  20
        Dated: June 8, 2020               CENTER FOR DISABILITY ACCESS
  21
  22
                                          By: ____/s/ Russell Handy
  23
                                                 Russell Handy, Esq.
  24                                             Attorney for plaintiff
  25
  26
  27
  28


                                                10

        First Amended Complaint                                 2:20-cv-01390-PA-AGR
